STONE, J. —
The rules for the formation of grand and petit juries in this State, are prescribed in chapter. 7, title 3, part 5, commencing with section 4732, of the Code of 1876. That section makes it the duty of' the sheriff to obtain biennially a list of all the householders and freeholders residing in his county, from which list must be selected the names of such persons as may be thought competent to discharge the duties of grand and petit jurors. Section 4733 declares, that the sheriff, judge of probate, and clerk of the Circuit or City Court, or any two of them, shall select from said list the names of such persons as, in their opinion, are competent to *43discharge the duties of grand and petit jurors with honesty, impartiality, and intelligence, and are esteemed in the community for their integrity, fair character, and sound judgment ;■ and by section 4736, a list of the persons thus selected is required to be filed in the office of the judge of probate. Section 4738 prescribes when and by whom the grand and petit juries shall be drawn, to serve at any regular term of the court. The persons charged with this duty are the judge of probate, sheriff, and the clerk of the Circuit or City Court, or a majority of them. Section 4740 prescribes the manner of the drawing, and directs that “ the minutes of the drawing must then be signed by the officers present, and filed in the office of the judge of probate.” Section 4744 requires the clerk to issue the proper venire, and section 4745 makes it the duty of the sheriff to summon the jurors thus drawn. Section 4759 declares, “The provisions of this article” [all the foregoing, and many details] “ in relation to the selection, drawing, and summoning of jurors, are merely directory; and juries selected, drawn and summoned, whether at an earlier or later day, must be deemed legal, and possess the power to perform all the duties belonging to grand and petit juries respectively.” Section 4889 of the Code declares, that “no objection can be taken to an indictment, by plea in abatement or otherwise, on the ground that any member of the grand jury was not legally qualified, or that the grand jurors were not legally drawn or summoned, or on any other ground going to the formation of the grand jury, except that the jurors were not drawn in the presence of the officers designated by law.” Section 4890: “ A plea to an indictment, on the ground that the grand jurors by whom it was found were not drawn in the presence of the officers designated by law, must be filed at the term at which the indictment is found.”
Before the enactment of the statutes summarized above, it could be objected to the validity of an indictment, that the grand jury by which it was found had not been selected and summoned as required by law; that one of the grand jury was not a qualified juror, or that the grand jury were not drawn, selected, summoned and impanneled as required by law. Any of these irregularities furnished matter for plea in abatement.— The State v. Clarkson, 3 Ala. 378; 2 Brick. Dig. 174, §§ 177, 179. Thus stood the law in this State, until the Penal.(or penitentiary) Code of 1841 was enacted. By that code, the statutes on the subject were framed substantially as given above.
In Brodies' case, 9 Ala. 9, our present statutory system was brought in review before this court. After speaking of the *44select class from which juries were to be drawn, this court in that case said : “ The selection of this class of individuals is confided to a board, composed of the clerk and officers of the county,” &c. . . “ The board thus constituted is required to perform its duties in a particular manner, but is entirely independent of any supervision or control. Its action, by the eighth paragraph of the ninth section, is to be ascertained and. made known by means of the certificate of the officers who compose it. When this certificate is made, its functions cease for the time, and there seems to be no mode by which its action upon the matters confided to it can be collaterally called in question, or re-examined. The jurors then selected are ascertained from the certificate of the board, which, in effect, is the same as a commission emanating from a proper source. It is not a question now to decide, whether fraud, mistakes, or irregularities, committed by this board, can not be inquired into, and its action set aside by the court, previous to the organization of the grand jury, even though the proper certificate may be produced; but we think no such inquiry can be made at the instance of one indicted, so as to affect the prosecution. The jurors, when once selected and certified, seem to stand in the same condition as any other defacto functionaries, whose acts will not be vitiated, although they may afterwards be set aside, as having no right in the first instance to exercise the function. . . . It is further urged, that the 39th and 51st sections recognize and permit the challenge of the panel and array, both of the grand and petit juries; also, that a plea in abatement is proper, either to the array of the grand jury, or to the disqualification of any member of it. There is no question of this ; but the challenge to the array, or a plea in abatement to the panel, involves the inquiry only, whether the jury has been selected in the manner directed by the several sections of this chapter. Upon such an issue, the certificate of the officers, as provided by the eighth paragraph of the ninth section, is conclusive.”
In the formation of the grand jury which preferred the indictment in the case from which we have been copying, there was not a sufficient number of the persons selected, drawn and summoned, to meet the requirements of the statute. Other persons were thereupon summoned, from whom enough were selected to complete the grand jury. Under what order summoned, or how selected, the report of that case does not inform us. One of the pleas in abatement to the indictment was as follows: “ That R. L. W., one of the grand jurors, &c., was not one of the jurors selected from the list of freeholders and householders, and summoned by the sheriff, nor *45was his name contained in the venire facias returned into court; nor was he summoned, and his name drawn, in pursuance of any order of the court, made in consequence of the absence of any of the jurors mentioned in the venire facias.” Another of the pleas in abatement is as follows : “ That no selection of persons qualified to serve as grand jurors was made, as required by law, from the list of freeholders and householders of said county of Mobile, obtained by the sheriff of Mobile county.” There was a demurrer to these pleas, which the Circuit Court sustained. This court affirmed the judgment of the Circuit Court, and held that the demurrer was rightly sustained to those pleas.
The case from which we have quoted so largely, was brought to this court soon after the adoption of the Penal Code of 1841, and was decided in 1845. We think it must be regarded and treated as a sound and wise exposition of a new system, which -was intended to put an end to most of the technical objections, which had theretofore embarrassed criminal prosecutions ; and to reduce the administration of the criminal law, as far as constitutional limitations would allow, to a trial on the merits. This is the view taken of our statutory system on the subject, in the case of Boulo v. The State, 51 ala. 18, That ease simply affirms what sections 4759 and 4889 of the Code declare — that a plea in abatement of an indictment, that any one or more of the grand jurors by whom it is found is incompetent, or disqualified, or that there was any irregularity in the drawing of the grand jury, is fatally defective, unless it shows that the jurors were not “ drawn in the presence of the officers designated by law.” We think this doctrine must be adhered to, and maintained with a firm hand. It results that, under no circumstances, will a defense to an indictment be entertained, which assails the regularity of the selecting, drawing, or summoning of the grand jury by which it was found, or the time when these several acts were performed, or which asserts that any member of the grand jury was not legally qualified, or which urges any other ground, going to the formation of the grand jury; with the single exception, that it is a good defense, if interposed in time, that the grand jurors were not drawn in the presence of the officers designated by law. — Code, § 4890.
As we shall hereafter show, the foregoing principles and rulings relate to the selection, drawing, summoning and organization of the grand jury — those drawn before court, arid summoned — as provided for in sections 4732 to 4753, inclusive, of the Code of 1876. Section 4753 declares, that “ at least fifteen persons must be sworn on the grand jury;” and the next section provides, that “ if fifteen persons, duly quali*46fied to serve as grand jurors, do not appear; or, if the number of those who appear is reduced below fifteen, by reason of discharges, or excuses allowed by the court, or by any other cause, the court must cause an order to be entered on the minutes, commanding the sheriff to summon, from the qualified citizens of the county, twice the number of persons required to complete the grand jury ; . . and from them must be drawn, under the direction of the court, a sufficient number of names to complete the grand jury.” In this proceeding, unlike the selection, drawing and summoning of the grand jury for the term, as shown in the venire, the presiding judge is an important actor, and the necessity, as well as the manner of its doing, is made matter of record in the court organizing the jury, and becomes a part of the caption of each and every indictment the body may prefer. While sections 4889 and 4>S90 evidently apply, as far as they go, to the jurors thus summoned, drawn, and sworn, errors committed by the presiding judge in thus supplying deficiencies in the number required to complete the grand jury, being matter of record, are inquirable into in this court, when the case comes properly before us on questions reserved, or on writ of error. Code of 1876, § 4990.
The system provided for selecting, drawing and summoning, in the first instance, the eighteen freeholders or householders, from whom the grand jury must be formed, if fifteen persons remain and are present, after passing on disqualifications and excuses, is wisely framed and ' hedged about, so as to render it difficult for fraud, partiality or'corrupt influences to enter into the constitution of this indispensable agency in the administration of the criminal law. Hence, the legal presumption arises of its lawful and rightful constitution, as provided in sections 4759 and 4889 of the Code of 1876. When the action of the court is invoked to supply deficiencies, the same safeguards are not provided. This statutory power of the court is not called into exercise, unless the precise state of case arises for which section 4754 makes provision, namely : that ¡fifteen persons duly qualified to serve as grand jurors do not appear, or that the number of those who appear is reduced below fifteen by reason of discharges or excuses' allowed by the court, or by some other cause. Till this condition of things occurs (and the record must show it), there is no deficiency in numbers, and the court is without power to order the summons of other jurors. So, we have held, that if fifteen qualified jurors remain present, after allowing proper excuses, the court can not add other jurors, and thus swell the number above fifteen ; and this court reversed a conviction had on an indictment found *47by a grand jury thus augmented above the number of fifteen. This was an error apparent on the record of conviction, and it was our duty to notice it. — Code, § 4990. In like manner, we reversed a conviction, because the presiding judge, m ordering jurors to be summoned to supply a deficiency in tbe requisite number of fifteen, directed the sheriff to summon them “ from the bystanders present in court;” and the grand jury was thus organized. And when the presiding judge, of his own motion, quashed the regular venire of the grand jury, because, in his opinion, some of the persons whose names appeared upon it, had violated a statute of the State creating a misdemeanor, or had encourged its violation, and had thereupon ordered the sheriff to summon other persons, from whom the grand jury was organized, who found the indictment under which the defendant was convicted, this court reversed the judgment of conviction. — Berry v. The State, at present term; Finley v. The State, 61 Ala. 201; O'Byrnes v. The State, 51 Ala. 25. In each of these cases, tbe primary court had proceeded without any warrant in the statute; and while it was not intended to impute improper motives to the action of the courts in the several cases, the departure was too patent, and too liable to lead to abuse, for this court to sustain it, and thus make it a precedent. But, it was not our intention to overturn or weaken the authority of Brooks' case, 9 Ala. 9, or Boulo's case, 51 Ala. 18. We distinguished between the action of the board the law creates, in selecting and drawing the regular panel of the grand jury, and the order of the court, in directing the summons of persons to fill up a deficiency. The latter, as we have said, is part of the record caption of -each indictment the grand jury may find. — 1 Brick. Dig. 497, § 695.
In the case of Finley v. The State, 61 Ala. 201, it was our intention to declare, in emphatic language, that the Circuit Court had committed a reversible error, .in requiring persons needed to make up a deficiency in the grand jury, to be summoned from “ the bystanders present in the court.” Hence, we reversed and remanded the cause, and ordered the accused to be kept in custody, until discharged by due course of law. We employed very earnest, perhaps fervid language, in expressing our disapproval of the course which had been pursued in the court below, while we did not intend to question the purity of motive which prompted the act. Arguments since made before us, and an attempted use of that case, convince us that its scope and purpose have been misunderstood; or, perhaps, in expressing our disapproval of the course pursued, and our apprehension of the abuse to which'it might lead, we may not have sufficiently guarded *48and qualified our expressions. We do not bold tbat tbat ease stood before us as if no indictment of any description bad been preferred. Our purpose was to declare tbat, under an indictment found by a body constituted as tbat was, no valid conviction could be bad. If our language admits of a larger meaning than this, we hereby qualify it. Such a defect as tbat commented on in Finley’s case will not avail, when presented collaterally.
In tbe present record it is shown, tbat tbe names composing tbe venire for tbe grand jury were drawn from tbe registered voters, and not from the selected list of householders and freeholders of tbe county, as directed by sections 4732, 4733, and 4738, of the Code of 1876. This is no ground for reversing tbe judgment of conviction.— Code, §§ 4759, 4889; Brooks’ case, 9 Ala. 9; Boulo’s case, 51 Ala. 18.
In tbe refusal of the court to give tbe charges requested by the defendant there is no error. Tbe first was calculated to mislead, and was rightly refused on tbat account, — 1 Brick. Dig. 339, §§ 59, 61. The second charge does not state enough to show a case of justifiable self-defense. To bring tbe ease within tbat rule, it was necessary tbat tbe difficulty should not have been provoked or encouraged by tbe defendant } tbat be was, at tbe time, so menaced, or appeared to be so menaced, as to create a reasonable apprehension of tbe loss of bis life, or tbat be would suffer grievous bodily barm, and tbat there was no other reasonable mode of escape from such present impending peril. In tbe case of Mitchell v. The State, 60 Ala. 26, we said: When tbe fatal blow is given in consequence of- passion suddenly engendered by a blow given, or which apparently is about to be given, then- another inquiry arises : is tbe blow given, or about to be given, calculated to produce death, or grievous bodily barm ? If it is, and the person assaulted has not brought on tbe difficulty for tbe purpose, and if be can not otherwise escape tbe danger, be may strike in self-defense.” See, also, Judge v. The State, 58 Ala. 406, and authorities on tbe brief of tbe Attorney-General. Tbe charge asked is wanting in several of tbe ingredients of justifiable self-defense, and was rightly refused.